Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

NORTHERN OIL AND GAS, INC.

AND

THE HOLDERS PARTY HERETO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Registrable Securities

     5  

ARTICLE II

 

REGISTRATION RIGHTS

     5  

Section 2.01

 

Shelf Registration

     5  

Section 2.02

 

Underwritten Shelf Offering Requests

     7  

Section 2.03

 

Delay and Suspension Rights

     9  

Section 2.04

 

Piggyback Registration Rights

     9  

Section 2.05

 

Participation in Underwritten Offerings

     11  

Section 2.06

 

Registration and Sale Procedures

     12  

Section 2.07

 

Cooperation by Holders

     15  

Section 2.08

 

[Intentionally Omitted]

     15  

Section 2.09

 

Expenses

     15  

Section 2.10

 

Indemnification and Contribution

     15  

Section 2.11

 

Rule 144 Reporting

     18  

Section 2.12

 

Transfer or Assignment of Registration Rights

     19  

Section 2.13

 

Other Registration Rights

     19  

ARTICLE III

 

MISCELLANEOUS

     19  

Section 3.01

 

Communications

     19  

Section 3.02

 

Successors and Assigns

     19  

Section 3.03

 

Recapitalization, Exchanges, Etc. Affecting the Shares

     20  

Section 3.04

 

Aggregation of Registrable Securities

     20  

Section 3.05

 

Specific Performance

     20  

Section 3.06

 

Counterparts

     20  

Section 3.07

 

Headings

     20  

Section 3.08

 

Governing Law

     20  

Section 3.09

 

Severability of Provisions

     21  

Section 3.10

 

Entire Agreement

     21  

Section 3.11

 

Amendment

     21  

Section 3.12

 

No Presumption

     21  

Section 3.13

 

Obligations Limited to Parties to Agreement

     22  

Section 3.14

 

Independent Nature of Holders’ Obligations

     22  

Section 3.15

 

Interpretation

     22  

Annex A – Selling Holder Notice and Questionnaire

 

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 15, 2018, by and among Northern Oil and Gas, Inc., a Delaware
corporation (the “Company”), and the holders party hereto (together with any
permitted transferees or assignee, each, a “Holder” and collectively, the
“Holders”).

WHEREAS, this Agreement is made pursuant to the Exchange Agreement, dated as of
January 31, 2018 (as amended, the “Exchange Agreement”), among the Company and
the Holders, pursuant to which the Holders will acquire 8.50% Senior Secured
Second Lien Notes due 2023 of the Company (the “Second Lien Notes”) and shares
of common stock, par value $0.001 per share, of the Company (the “Common Stock”)
on the date hereof (the “Closing Date”); and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Holders pursuant to the Exchange
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

Capitalized terms used herein without definition shall have the meanings given
to them in the Exchange Agreement. The terms set forth below are used herein as
so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Business Day” means any day other than a day on which banks are permitted or
required to be closed in New York City.

“Closing Date” has the meaning specified therefor in the recitals of this
Agreement.

“Commission” means the U.S. Securities and Exchange Commission, including the
staff thereof as applicable.

“Common Share Price” means the volume weighted average closing price of the
Common Stock (as reported by the Primary Exchange on which the Common Stock is
then traded) for the ten (10) trading days immediately preceding the date on
which the determination is made (or, if such price is not available, as
determined in good faith by the Board of Directors).

“Common Stock” has the meaning specified therefor in the recitals of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Company Securities” has the meaning specified therefor in Section 2.04(c)(i).

“Effective Date” has the meaning specified therefor in Section 2.01(a).

“Equity Raise” has the meaning specified in the recitals of the Exchange
Agreement.

“Exchange Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Existing Registration Rights Agreements” means those certain Registration
Rights Agreements, each dated as of the Closing Date and as may be amended from
time to time, (i) among the Company and TPG Specialty Lending, Inc., TOP III
Finance 1, LLC and TAO Finance 1, LLC (the “TPG Registration Rights Agreement”)
and (ii) among the Company and TRT Holdings, Inc., Cresta Investments, LLC and
Cresta Greenwood, LLC.

“Existing Registration Rights Holders” means parties provided registration
rights pursuant to the Existing Registration Rights Agreements.

“Expenses” has the meaning specified therefor in Section 2.10(a).

“Family Member” means with respect to any Holder or an Affiliate of such Holder,
such person’s spouse, domestic partner, parents, parents-in-law, siblings,
children, grandchildren and any other natural person who occupies the same
principal residence as the undersigned (other than a tenant or employee), and
the spouses, domestic partners, descendants and ancestors of each of the
foregoing.

“Holder” and “Holders” have the meanings specified therefor in the introductory
paragraph of this Agreement. A Person shall cease to be a Holder hereunder at
such time as it ceases to hold any Registrable Security.

“Indemnified Party” has the meaning specified therefor in Section 2.10(c).

“Indemnifying Party” has the meaning specified therefor in Section 2.10(c).

“Losses” has the meaning specified therefor in Section 2.10(a).

“Majority Holders” means, at any time, the Holder or Holders of more than fifty
percent (50%) of the Registrable Securities at such time, calculated based on
the aggregate principal amount of Registrable Notes plus the number of
Registrable Shares times the Common Share Price.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

“Other Registrable Securities” has the meaning specified therefor in
Section 2.02(b).

 

2



--------------------------------------------------------------------------------

“Other Securities” has the meaning specified therefor in Section 2.04(c)(i).

“Permitted Transferee” means with respect to any Holder, (a) an Affiliate of any
Holder or any investment fund or other entity controlled or managed by any
Holder; (b) any trust for the primary benefit of the Family Members of such
Holder; provided that, in each case, either (i) such Holder or (ii) a bona fide
third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such trust until the death or legal incapacity of such
Holder; (c) any entity of which such Holder and any Permitted Transferees or
Family Members of such Holder collectively are beneficial owners of 100% of the
equity interests; provided that either (i) such Holder or (ii) a bona fide
third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such entity until the death or legal incapacity of such
Holder; or (d) any trust or non-profit corporation that (i) has obtained
recognition of its tax exempt status under Section 501(c)(3) of the Internal
Revenue Code of 1986 and (ii) is controlled by such Holder.

“Piggybacking Holder” has the meaning specified therefor in Section 2.04(a).

“Piggyback Underwritten Offering” has the meaning specified therefor in
Section 2.04(a).

“Records” has the meaning specified therefor in Section 2.06(m).

“Registrable Securities” means (a) the Second Lien Notes issued pursuant to the
Exchange Agreement (and any Second Lien Notes that are issued as PIK interest
thereon) and (b) the shares of Common Stock issued pursuant to the Exchange
Agreement, in each case until such Registrable Securities cease to be
Registrable Securities pursuant to Section 1.02.

“Registrable Notes” means the aggregate principal amount of Second Lien Notes
that are Registrable Securities.

“Registrable Shares” means shares of Common Stock that are Registrable
Securities.

“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel to
the Company and the independent public accountants for the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, and the reasonable and documented fees and
expenses of one counsel for all Holders in addition to one local counsel.

“Registration Statement” means (a) the Shelf Registration Statement and (b) any
other registration statement of the Company filed or to be filed with the
Commission under the Securities Act in which Registrable Securities are or, as
the context requires, may be included in the securities registered thereby
pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

“Requesting Holder” has the meaning specified therefor in Section 2.02(a).

“Rule 415 Limitation” has the meaning specified therefor in Section 2.01(b).

“Second Lien Notes” has the meaning specified therefor in the recitals of this
Agreement.

“Section 2.02 Maximum Number of Shares” has the meaning specified therefor in
Section 2.02(c).

“Section 2.04 Maximum Number of Shares” has the meaning specified therefor in
Section 2.04(c).

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering, and (d) fees and expenses of any counsel engaged by any
Holder that are not expressly included in Registration Fees.

“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.

“Selling Holder Questionnaire” has the meaning specified therefor in
Section 2.07.

“Shelf Piggybacking Holder” has the meaning specified therefor in
Section 2.02(b).

“Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a), subject to Section 2.01(d).

“Shelf Underwritten Offering” has the meaning specified therefor in
Section 2.02(a).

“TPG Registrable Shares” means the shares of Common Stock that are “Registrable
Shares” as defined in the TPG Registration Rights Agreement.

“TPG Registration Rights Holders” means parties provided registration rights
pursuant to the TPG Registration Rights Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to the
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and Holders could
be named as selling security holders without the filing of a post-effective
amendment thereto (other than a post-effective amendment

 

4



--------------------------------------------------------------------------------

that becomes effective upon filing) or (ii) a Registration Statement (other than
the Shelf Registration Statement), in each case relating to such Piggyback
Underwritten Offering. An Underwritten Offering Filing shall not include a
registration statement on a Form S-4 or S-8 or filed in connection with an
exchange offer or any employee benefit or stock purchase and/or dividend
reinvestment plan, an offering of securities solely to the Company’s existing
stockholders, or a registration statement registering securities that are
issuable solely upon conversion of debt securities or a registration statement
solely with respect to an equity compensation plan.

Section 1.02 Registrable Securities.

Any Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has become effective
under the Securities Act and such Registrable Security has been sold or disposed
of pursuant to such Registration Statement; (b) such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) such Registrable Security is held
by the Company or one of its subsidiaries or ceases to be outstanding (whether
as a result of repurchase and cancellation, conversion or otherwise); (d) such
Registrable Security has been sold or disposed of in a transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such Registrable Security pursuant to Section 2.12; or (e) the later of the
following occurs: (i) such Registrable Security becomes eligible for resale
without restriction and without volume limitations or the need for current
public information pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act and (ii) two (2) years have elapsed
since the Closing. Any security that has ceased to be a Registrable Security
shall not thereafter become a Registrable Security, and any security that is
issued or distributed in respect of a security that has ceased to be a
Registrable Security shall not be a Registrable Security.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) The Company shall prepare and file with the Commission, and use commercially
reasonable efforts to cause to be declared effective as soon as practicable
after the filing thereof, but in no event later than August 13, 2018, a
Registration Statement under the Securities Act relating to the offer and sale
of all the Registrable Securities by the Holders thereof (the “Shelf
Registration Statement”) from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. Promptly following the effective date of the Shelf
Registration Statement (the “Effective Date”), the Company shall notify the
Holders of the effectiveness thereof.

(b) Notwithstanding anything in Section 2.01(a), if for any reason the
Commission does not permit the Company to include any or all of the Registrable
Securities in the initial Shelf Registration Statement due to limitations on the
use of Rule 415 under the Securities Act for the resale of the Registrable
Securities by the Holders (a “Rule 415 Limitation”), or the Commission informs
the Company that any of the Selling Holders would be deemed to be

 

5



--------------------------------------------------------------------------------

statutory underwriters, the Company shall notify the Holders thereof and use
commercially reasonable efforts to promptly file amendments to the initial Shelf
Registration Statement as required by the Commission and/or withdraw the initial
Shelf Registration Statement and file a new registration statement on Form S-3
or such other form available for registration of the Registrable Securities as a
secondary offering, in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission and avoid the Selling
Holders being deemed to be statutory underwriters; provided, however, that prior
to such amendment or subsequent Shelf Registration Statement, the Company shall
be obligated to use commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities and against
the Selling Holders’ being deemed statutory underwriters in accordance with
Commission guidance, including without limitation, the Compliance and Disclosure
Interpretation “Securities Act Rules” No. 612.09, and the Securities Act. In the
event the Company amends the initial Shelf Registration Statement by means of a
post-effective amendment or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use commercially reasonable efforts to file
with the Commission, as promptly as allowed by the Commission, Commission
guidance or the Securities Act, one or more additional Shelf Registration
Statements covering those Registrable Securities not included in the initial
Shelf Registration Statement as amended or any subsequent Shelf Registration
Statement previously filed. The number of Registrable Securities that may be
included in each such Shelf Registration Statement shall be allocated among the
Holders thereof in proportion (as nearly as practicable) to the aggregate
principal amount or number of Registrable Securities, as applicable, owned by
each Holder or in such other proportion as is necessary to avoid the Selling
Holders being deemed to be statutory underwriters. If the Commission requires
the Company to name any Holder as a statutory underwriter and such Holder does
not consent thereto, then such Holder’s Registrable Securities shall not be
included on the Shelf Registration Statement and the Company shall have no
further obligations under this Section 2.01 or Section 2.02 with respect to the
Registrable Securities held by such Holder.

(c) The Shelf Registration Statement shall be on Form S-3 (or any equivalent or
successor form) under the Securities Act or, if Form S-3 is not then available
to the Company, on Form S-1 or such other form of registration statements as is
then available to effect a registration for resale of the Registrable
Securities; provided, however, that if the Company has filed the Shelf
Registration Statement on Form S-1 and subsequently becomes eligible to use Form
S-3 or any equivalent or successor form or forms, the Company shall (i) file a
post-effective amendment to the Shelf Registration Statement converting such
Registration Statement on Form S-1 to a Registration Statement on Form S-3 or
any equivalent or successor form or forms or (ii) withdraw the Shelf
Registration Statement on Form S-1 and file a subsequent Shelf Registration
Statement on Form S-3 or any equivalent or successor form or forms.

(d) Unless otherwise specifically stated herein, the term “Shelf Registration
Statement” shall refer individually to the initial Shelf Registration Statement
and to each subsequent Shelf Registration Statement, if any, filed pursuant to
Section 2.01(b) or Section 2.01(c).

(e) Subject to Section 2.03, the Company shall use commercially reasonable
efforts to cause the Shelf Registration Statement to remain effective, and to be
supplemented and amended to the extent necessary to ensure that the Shelf
Registration Statement is available for the resale of all the Registrable
Securities by the Holders until all of the Registrable Securities have ceased to
be Registrable Securities.

 

6



--------------------------------------------------------------------------------

(f) When effective, the Shelf Registration Statement (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made); provided, however, the Company shall have no such
obligations or liabilities with respect to any information pertaining to any
Holder furnished in writing to the Company by or on behalf of such Holder
specifically for inclusion therein.

Section 2.02 Underwritten Shelf Offering Requests.

(a) In the event that any Holder or group of Holders elects to dispose of
Registrable Shares under the Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering (including proceeds attributable to
any Registrable Shares included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected pursuant to Section 2.02(d) and shall take all such other
reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Requesting Holders in order to expedite or
facilitate the disposition of, subject to Section 2.02(c), such Registrable
Shares and the Registrable Shares requested to be included by any Shelf
Piggybacking Holder (a “Shelf Underwritten Offering”); provided, however, that
the Company shall have no obligation to facilitate or participate in more than
one (1) Shelf Underwritten Offering in any 180-day period or more than two
(2) Shelf Underwritten Offerings per calendar year; provided further, that a
Shelf Underwritten Offering shall not count against such limit unless and until
the Requesting Holder(s) are able to sell at least seventy-five percent (75%) of
the Registrable Shares requested to be included in such Shelf Underwritten
Offering.

(b) If the Company receives a Shelf Underwritten Offering Request, it will give
written notice of such proposed Shelf Underwritten Offering to each Holder
(other than the Requesting Holder), which notice shall be held in strict
confidence by such Holders and shall include the anticipated filing date of the
related Underwritten Offering Filing and, if known, the number of Registrable
Shares that are proposed to be included in such Shelf Underwritten Offering, and
of such Holders’ rights under this Section 2.02(b). Such notice shall be given
promptly (and in any event at least five (5) Business Days before the filing of
the Underwritten Offering Filing or two (2) Business Days before the filing of
the Underwritten Offering Filing in connection with a bought or overnight
Underwritten Offering); provided, that if the Shelf Underwritten Offering is a
bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company and the Requesting Holder in writing that the giving of notice
pursuant to this Section 2.02(b) would adversely affect the offering, no such
notice shall be required (and such Holders shall have no right to include
Registrable Shares in such bought or

 

7



--------------------------------------------------------------------------------

overnight Underwritten Offering); and provided further, that the Company shall
not so notify (or be required to so notify) any such other Holder that has
notified the Company (and not revoked such notice) requesting that such Holder
not receive notice from the Company of any proposed Shelf Underwritten Offering.
Each such Holder shall then have four (4) Business Days (or one (1) Business Day
in the case of a bought or overnight Underwritten Offering) after the date on
which the Company delivered the notice pursuant to this Section 2.02(b) to
request inclusion of Registrable Shares in the Shelf Underwritten Offering
(which request shall specify the maximum number of Registrable Shares intended
to be disposed of by such Holder and include such other information as is
requested pursuant to clause (i) of Section 2.05(c)) (any such Holder making
such request, a “Shelf Piggybacking Holder”). If no request for inclusion from a
Holder is received within such period, such Holder shall have no further right
to participate in such Shelf Underwritten Offering. In connection with a Shelf
Underwritten Offering Request made by Requesting Holders, the Company shall not
include any securities that are not Registrable Shares or TPG Registrable Shares
without the prior written consent of the Holders of a majority of the
Registrable Shares included in such Shelf Underwritten Offering, which consent
shall not be unreasonably withheld or delayed. If such consent of the Holders of
a majority of the Registrable Shares is provided, holders of other securities
who timely and validly request to have shares of Common Stock held by them that
are subject to registration rights (such securities, including Exchange
Registrable Shares, “Other Registrable Securities”) may include such Other
Registrable Securities in the Shelf Underwritten Offering, subject to any
applicable limitations set forth in the applicable registration rights
agreement(s) and Section 2.02(c) below.

(c) If the Managing Underwriter of the requested Shelf Underwritten Offering
shall inform the Company and the Requesting Holders in writing, with a copy to
be provided upon request to any Shelf Piggybacking Holder, of its belief that
the number of Registrable Shares requested to be included in such Shelf
Underwritten Offering by the Requesting Holders, when added to the number of
Registrable Shares requested to be included by any Shelf Piggybacking Holders
and any holders of Other Registrable Securities permitted to be included in the
Shelf Underwritten Offering pursuant to Section 2.02(b), would materially
adversely affect such offering, then the Company shall include in the applicable
Underwritten Offering Filing, to the extent of the total number of Registrable
Shares and such permitted Other Registrable Securities that the Company is so
advised can be sold in such Shelf Underwritten Offering without so materially
adversely affecting such offering (the “Section 2.02 Maximum Number of Shares”),
in the following priority:

(i) First, all Registrable Shares that the Requesting Holders and any Shelf
Piggybacking Holders requested to be included therein, allocated among the
Requesting Holders and any Shelf Piggybacking Holders pro rata based on the
number of Registrable Shares each requested to be included, in proportion to the
total number of Registrable Shares requested to be included; and

(ii) Second, to the extent that the number of Registrable Shares subject to
Section 2.02(c)(i) is less than the Section 2.02 Maximum Number of Shares, the
Other Registrable Securities and shares of Common Stock requested to be included
by any other Persons having registration rights with respect to such offering,
pro rata among such other Persons based on the number of Other Registrable
Securities or shares of Common Stock each requested to be included, in
proportion to the total number of Other Registrable Securities and shares of
Common Stock requested to be included by such other Persons.

 

8



--------------------------------------------------------------------------------

(d) The Company shall select the Managing Underwriter and any other underwriters
in connection with such Shelf Underwritten Offering. The Requesting Holders
shall determine the pricing of the Registrable Shares offered pursuant to any
Shelf Underwritten Offering and the applicable underwriting discounts and
commissions, subject to Section 2.03.

Section 2.03 Delay and Suspension Rights.

Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Securities are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Securities
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Securities), in each case for a period of up to 60 days, if the
Company reasonably determines (i) that such delay or suspension is in the best
interest of the Company and its stakeholders generally due to a pending
securities offering by the Company, or any proposed material acquisition,
merger, tender offer, business combination, corporate reorganization,
consolidation or other material transaction involving the Company, in each case
that would be materially and adversely affected by required disclosure of such
transaction in such prospectus or Shelf Underwritten Offering, (ii) that such
registration, offering or the use of any prospectus that is a part of a Shelf
Registration Statement would render the Company unable to comply with applicable
securities laws (including because of requirements to produce financial
statements with regard to acquired businesses) or (iii) that such registration
or offering would require disclosure of material information and such disclosure
would materially adversely affect the Company (any such period, a “Suspension
Period”); provided that such Suspension Period is also applied to all Existing
Registration Rights Holders, provided further, however, that in no event shall
any Suspension Periods applicable to the Holders collectively exceed an
aggregate of 90 days in any twelve-month period.

Section 2.04 Piggyback Registration Rights.

(a) Subject to Section 2.04(c), if the Company at any time proposes to file an
Underwritten Offering Filing for an Underwritten Offering of shares of Common
Stock for its own account or for the account of any other Persons who have or
have been granted registration rights (a “Piggyback Underwritten Offering”),
other than the filing of a shelf registration statement pursuant to the Existing
Registration Rights Agreements, it will give written notice of such Piggyback
Underwritten Offering to each Holder, which notice shall be held in strict
confidence by such Holders and shall include the anticipated filing date of the
Underwritten Offering Filing and, if known, the number of shares of Common Stock
that are proposed to be included in such Piggyback Underwritten Offering, and of
such Holders’ rights under this Section 2.04(a). Such notice shall be given
promptly (and in any event at least five (5) Business Days before the filing of
the Underwritten Offering Filing or two (2) Business Days before the

 

9



--------------------------------------------------------------------------------

filing of the Underwritten Offering Filing in connection with a bought or
overnight Underwritten Offering); provided, that if the Piggyback Underwritten
Offering is a bought or overnight Underwritten Offering and the Managing
Underwriter advises the Company in writing that the giving of notice pursuant to
this Section 2.04(a) would adversely affect the offering, no such notice shall
be required (and such Holders shall have no right to include Registrable Shares
in such bought or overnight Underwritten Offering); and provided further, that
the Company shall not so notify (or be required to so notify) any such other
Holder that has notified the Company (and not revoked such notice) requesting
that such Holder not receive notice from the Company of any proposed Piggyback
Underwritten Offering. Each such Holder shall then have four (4) Business Days
(or one (1) Business Day in the case of a bought or overnight Underwritten
Offering) after the date on which the Holders received notice pursuant to this
Section 2.04(a) to request inclusion of Registrable Shares in the Piggyback
Underwritten Offering (which request shall specify the maximum number of
Registrable Shares intended to be disposed of by such Holder and include such
other information as is requested pursuant to clause (i) of Section 2.05(c))
(any such Holder making such request, a “Piggybacking Holder”). If no request
for inclusion from a Holder is received within such period, such Holder shall
have no further right to participate in such Piggyback Underwritten Offering.
Subject to Section 2.04(c), the Company shall use commercially reasonable
efforts to include in the Piggyback Underwritten Offering all Registrable Shares
that the Company has been so requested to include by the Piggybacking Holders;
provided, however, that if, at any time after giving written notice of a
proposed Piggyback Underwritten Offering pursuant to this Section 2.04(a) and
prior to the execution of an underwriting agreement with respect thereto, the
Company or such other Persons who have or have been granted registration rights,
as applicable, shall determine for any reason not to proceed with or to delay
such Piggyback Underwritten Offering, the Company shall give written notice of
such determination to the Piggybacking Holders (which such Holders will hold in
strict confidence) and (i) in the case of a determination not to proceed, shall
be relieved of its obligation to include any Registrable Shares in such
Piggyback Underwritten Offering (but not from any obligation of the Company to
pay the Registration Expenses in connection therewith), and (ii) in the case of
a determination to delay, shall be permitted to delay inclusion of any
Registrable Shares for the same period as the delay in including the shares of
Common Stock to be sold for the Company’s account or for the account of such
other Persons who have or have been granted registration rights, as applicable.

(b) Each Holder shall have the right to withdraw its request for inclusion of
its Registrable Shares in any Piggyback Underwritten Offering at any time prior
to the execution of an underwriting agreement with respect thereto by giving
written notice to the Company of its request to withdraw; provided, that such
withdrawal shall be irrevocable and, after making such withdrawal, a Holder
shall no longer have any right to include Registrable Securities in the
Piggyback Registration as to which such withdrawal was made.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.04 at any time in its sole discretion
whether or not any Holder has elected to include Registrable Securities in such
Registration Statement.

(d) If the Managing Underwriter of the Piggyback Underwritten Offering shall
inform the Company of its belief that the number of Registrable Shares requested
to be included in such Piggyback Underwritten Offering, when added to the number
of shares of Common Stock

 

10



--------------------------------------------------------------------------------

proposed to be offered by the Company or such other Persons who have or have
been granted registration rights (and any other shares of Common Stock requested
to be included by any other Persons having registration rights on parity with
the Piggybacking Holders with respect to such offering), would materially
adversely affect such offering, then the Company shall include in such Piggyback
Underwritten Offering, to the extent of the total number of securities which the
Company is so advised can be sold in such offering without so materially
adversely affecting such offering (the “Section 2.04 Maximum Number of Shares”),
shares of Common Stock in the following priority:

(i) First, if the Piggyback Underwritten Offering is for the account of the
Company, all shares of Common Stock that the Company proposes to include for its
own account (the “Company Securities”) or, if the Piggyback Underwritten
Offering is for the account of any other Persons who have or have been granted
registration rights, all shares of Common Stock that such Persons propose to
include (the “Other Securities”); and

(ii) Second, if the Piggyback Underwritten Offering is for the account of the
Company, to the extent that the number of Company Securities is less than the
Section 2.04 Maximum Number of Shares, the shares of Common Stock requested to
be included by the Piggybacking Holders; and holders of any other shares of
Common Stock requested to be included by Persons having rights of registration
on parity with the Piggybacking Holders with respect to such offering, pro rata
among the Piggybacking Holders and such other holders based on the number of
shares of Common Stock each requested to be included and, if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, to the extent that the number of Other
Securities is less than the Section 2.04 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Piggybacking Holders, pro rata
among the Piggybacking Holders.

(e) The Company or the other Persons who have or have been granted registration
rights initiating such Piggyback Underwritten Offering (if so entitled pursuant
to such registration rights), as applicable, shall select the underwriters in
any Piggyback Underwritten Offering and shall determine the pricing of the
shares of Common Stock offered pursuant to any Piggyback Underwritten Offering,
the applicable underwriting discounts and commissions and the timing of any such
Piggyback Underwritten Offering.

Section 2.05 Participation in Underwritten Offerings.

(a) In connection with any Underwritten Offering contemplated by Section 2.02 or
Section 2.04, the underwriting agreement into which each Selling Holder and the
Company shall enter into shall contain such representations, covenants,
indemnities (subject to Section 2.10) and other rights and obligations as are
customary in underwritten offerings. No Selling Holder shall be required to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties, agreements or indemnities
regarding such Selling Holder, such Selling Holder’s title in the securities
being registered on its behalf, the Selling Holder’s authority to enter into
such underwriting agreement and to sell, and information provided by such
Selling Holder for inclusion in the Registration Statement relating thereto and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by law.

 

11



--------------------------------------------------------------------------------

(b) Any participation by Holders in a Piggyback Underwritten Offering shall be
in accordance with the plan of distribution of (i) the Company, if such
Piggyback Underwritten Offering is for the account of the Company, or (ii) any
other Persons who have or have been granted registration rights, if the
Piggyback Underwritten Offering is for the account of such other Persons.

(c) In connection with any Piggyback Underwritten Offering in which any Holder
has the right to include Registrable Shares pursuant to Section 2.04, such
Holder agrees (i) to supply any information reasonably requested by the Company
in connection with the preparation of a Registration Statement and/or any other
documents relating to such registered offering (including a Selling Holder
Questionnaire) and (ii) to execute and deliver any agreements and instruments
being executed by all holders on substantially the same terms reasonably
requested by the Company or the Managing Underwriter, as applicable, to
effectuate such registered offering, including, without limitation, underwriting
agreements (subject to Section 2.05(a)), custody agreements, customary lock-up
agreements pursuant to which such Holder agrees not to sell or purchase any
securities of the Company for the same period of time following the registered
offering as is agreed to by the Company and the other participating holders (not
to exceed a period of 90 days) or such shorter period as the Managing
Underwriter shall agree to, powers of attorney and questionnaires.

(d) If the Company or the Managing Underwriter, as applicable, requests that the
Holders take any of the actions referred to in clause (ii) of Section 2.05(c),
the Holders shall take such action promptly but in any event within two
(2) Business Days following the date of such request.

Section 2.06 Registration and Sale Procedures.

In connection with its obligations under this Article II and with respect to
each Registration Statement that includes Registrable Securities, the Company
will:

(a) as promptly as reasonably practicable prepare and file with the Commission
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to keep the Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement;

(b) use commercially reasonable efforts to make available to each Selling Holder
(i) as far in advance as reasonably practicable before filing the Registration
Statement, any prospectus used in connection therewith or any amendment thereto,
upon its reasonable request, copies of reasonably complete drafts of all such
documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder

 

12



--------------------------------------------------------------------------------

reasonably in advance of any such filing with respect to such information prior
to filing the Registration Statement, prospectus or amendment thereto, and
(ii) such number of copies of the Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered thereby;

(c) if applicable, use commercially reasonable efforts to register or qualify
the Registrable Securities covered by the Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request; provided, however, that the Company will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify, take any action that would subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any prospectus or prospectus
supplement thereto;

(e) (i) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(A) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which such statements were made); (B) the issuance or
express threat of issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; and (ii) subject to Section 2.03, following the provision
of such notice, as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;

 

13



--------------------------------------------------------------------------------

(g) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(h) use commercially reasonable efforts to cause all such Registrable Shares
registered pursuant to this Agreement to be listed on the principal securities
exchange or nationally recognized quotation system on which the Common Stock is
then listed;

(i) use commercially reasonable efforts to cause the Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(j) provide a transfer agent and registrar for all Registrable Shares covered by
such registration statement not later than the effective date of the
Registration Statement;

(k) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests in writing to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(l) in connection with an Underwritten Offering, use commercially reasonable
efforts to provide to each Selling Holder a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the Managing Underwriter in connection with
the Underwritten Offering; and

(m) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Selling Holder of Registrable Securities, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement; provided, that the Company need
not disclose any non-public information to any such person unless and until such
person has entered into a confidentiality agreement with the Company.

 

14



--------------------------------------------------------------------------------

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.06, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection
(e) of this Section 2.06 or until it is advised in writing by the Company that
the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by the Company, such Selling Holder will deliver to the
Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

Section 2.07 Cooperation by Holders.

The Company shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement who has failed to furnish, (i) within five
(5) Business Days of a request by the Company, such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the Registration Statement or prospectus supplement, as applicable, to
comply with the Securities Act or (ii) the items required pursuant to
Section 2.05(c). The Company may require each Holder to furnish to the Company a
written statement as to the aggregate principal amount of Second Lien Notes
and/or the number of shares of Common Stock beneficially owned by such Holder.
Without limiting the foregoing, with respect to the Shelf Registration
Statement, each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Holder Questionnaire”) on a date that is not less than ten (10) Business Days
after the Closing or three (3) Business Days following the date on which such
Holder receives draft materials in accordance with Section 2.06(b).

Section 2.08 [Intentionally Omitted].

Section 2.09 Expenses.

The Company will pay all reasonable Registration Expenses as determined in good
faith. Each Selling Holder shall bear or pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.

Section 2.10 Indemnification and Contribution.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Selling Holder, its directors, officers managers, employees, investment
managers, agents and Affiliates and each other Person, if any, who controls such
Selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any losses, claims, damages or
liabilities, joint or several (collectively, “Losses”) to which such Selling
Holder or any such director, officer or controlling person may become subject,
under the Securities Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged

 

15



--------------------------------------------------------------------------------

omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulations promulgated under the Securities Act, or the Exchange Act or any
state securities law applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance required under this Agreement, and the Company will
reimburse such Selling Holder and each such director, officer, manager,
employee, investment manager, agent, Affiliate and controlling person for
reasonably and documented legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such Losses, actions or
proceedings (collectively, “Expenses”); provided that the Company shall not be
liable in any such case to the extent that (i) any such Losses or Expenses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, preliminary
prospectus, free writing prospectus, final prospectus, amendment or supplement
in reliance upon and in conformity with information furnished to the Company in
writing or electronically by or on behalf of such Selling Holder expressly for
use in the preparation thereof, (ii) the Selling Holder continued to use a
Registration Statement or Prospectus after the Company notified such Selling
Holder to cease such use pursuant to Section 2.06(e) or (iii) the Company
provided a corrected, supplemented or amended Registration Statement or
Prospectus but the Selling Holder continued to use the then outdated or
uncorrected Registration Statement or Prospectus. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such director, officer or controlling person and
shall survive the transfer of such securities by such Selling Holder.

(b) Indemnification by Selling Holders. Each Selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, each director of the
Company, its directors and officers and each other Person, if any, who controls
the Company within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange from and against any Losses to which the Company or
any such director, officer or controlling person may become subject, under the
Securities Act or otherwise, and will reimburse them for any Expenses reasonably
incurred by any of them (in each case in the same manner and to the same extent
as set forth in Section 2.10(a)), insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) or Expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with information furnished to the
Company in writing or electronically by or on behalf of such Selling Holder
expressly for use in the preparation thereof (it being understood that any
Selling Holder Questionnaire furnished by such Selling Holder is furnished
expressly for this purpose). Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder.

 

16



--------------------------------------------------------------------------------

(c) Notices of Claims; Indemnification Procedures. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.10(a)
or Section 2.10(b), such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.10, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other Expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party that are not available to the
Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties (plus one firm of local counsel for
all Indemnified Parties in each relevant jurisdiction)), and the Indemnifying
Party shall be liable for any Expenses therefor. No Indemnifying Party shall,
without the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.

(d) Contribution.

(i) If the indemnification provided for in this Section 2.10 is unavailable to
an Indemnified Party in respect of any Losses in respect of which indemnity is
to be provided hereunder, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall to the fullest extent permitted by law contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company (on the one hand) and any Selling Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

17



--------------------------------------------------------------------------------

(ii) The Company and each Holder agree that it would not be just and equitable
if contribution pursuant to this Section 2.10(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 2.10(d)(i). The amount paid
or payable by an Indemnified Party as a result of the Losses referred to in
Section 2.10(d)(i) shall be deemed to include, subject to the limitations set
forth above, any Expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(e) Limitation of Holders’ Liability. Notwithstanding the provisions of this
Section 2.10, no Holder shall be liable for indemnification or contribution
pursuant to this Section 2.10 for any amount in excess of the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to a
Registration Statement.

(f) Indemnification Payments. The indemnification and contribution required by
this Section 2.10 shall be made by periodic payments of the amount of any such
Losses or Expenses as and when bills are received or such Losses or Expenses are
incurred.

Section 2.11 Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, to the extent it shall be required to do so under
the Exchange Act, the Company agrees to use its reasonable best efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

 

18



--------------------------------------------------------------------------------

Section 2.12 Transfer or Assignment of Registration Rights.

(a) The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under this Article II may be transferred or
assigned by the Holders only to one or more Permitted Transferees; provided,
however, that (a) the Company is given written notice prior to such transfer or
assignment, stating the name and address of each such Permitted Transferee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned and (b) each such Permitted Transferee
assumes in writing responsibility for its portion of the obligations of the
transferor under this Agreement.

Section 2.13 Other Registration Rights.

From and after the date hereof, the Company shall not, without the prior written
consent of the Majority Holders, enter into any agreement (other than the
Existing Registration Rights Agreements) with any current or future holder of
any securities of the Company that would allow such current or future holder to
require the Company to include securities in any registration statement filed by
the Company for the Holders on a basis other than expressly subordinate to the
piggyback rights of the Holders hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications.

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

(a) if to a Holder, to such Holder at its address set forth in its Selling
Holder Questionnaire or provided pursuant to Section 2.12, as applicable; and

(b) if to the Company, to it at:

Northern Oil and Gas, Inc.

601 Carlson Pkwy – Suite 990

Minnetonka, Minnesota 55305

Attention: General Counsel

Email: eromslo@northernoil.com

; or, in each case, to such other address for such party as shall have been
communicated by such party by like notice.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent by electronic mail; and when actually received, if sent by courier service.

Section 3.02 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein; provided, however, that
all or any portion of the rights and obligations of any Holder under this
Agreement may be transferred or assigned by such Holder only in accordance with
Section 2.12.

 

19



--------------------------------------------------------------------------------

Section 3.03 Recapitalization, Exchanges, Etc. Affecting the Shares.

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Shares, and shall be appropriately adjusted for combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.04 Aggregation of Registrable Securities.

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.05 Specific Performance.

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

Section 3.06 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.07 Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law.

THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW

 

20



--------------------------------------------------------------------------------

YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY
PARTY RELATING TO THE FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT
OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES
HERETO HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH
ACTION. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 3.09 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

Section 3.10 Entire Agreement.

This Agreement, the Exchange Agreement and the other Transaction Documents (as
defined in the Exchange Agreement) is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11 Amendment.

This Agreement may be amended only by means of a written amendment signed by the
Company and the Holder or Holders of more than fifty percent (50%) of (a) the
aggregate number of Registrable Shares or (b) the aggregate principal amount of
Registrable Notes; provided, however, that no such amendment shall materially
and adversely affect the rights of any Holder hereunder without the consent of
such Holder.

Section 3.12 No Presumption.

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

21



--------------------------------------------------------------------------------

Section 3.13 Obligations Limited to Parties to Agreement.

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Holders and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.

Section 3.14 Independent Nature of Holders’ Obligations.

The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

Section 3.15 Interpretation.

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by a Holder under this Agreement, such action shall be in such Holder’s
sole discretion unless otherwise specified.

[Signature pages follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

COMPANY: NORTHERN OIL AND GAS, INC.

By:  

/s/ Brandon Elliott

Name:   Brandon Elliott Title:   Interim President

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

Annex A

NORTHERN OIL AND GAS, INC.

Selling Holder Notice and Questionnaire

The undersigned beneficial owner of Second Lien Notes and/or Common Stock, as
applicable (the “Registrable Securities”), of Northern Oil and Gas, Inc., a
Delaware corporation (the “Company”), understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Holder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Holder

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 

2. Address for Notices to Selling Holder:

 

 

 

 

 

 

 

A-1



--------------------------------------------------------------------------------

Telephone:   

 

Email:   

 

Contact Person:   

 

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ☐    No  ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ☐    No  ☐

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ☐    No  ☐

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ☐    No  ☐

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Holder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Exchange Agreement.

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Holder:

 

  

 

  

 

 

A-2



--------------------------------------------------------------------------------

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past two years.

State any exceptions here:

 

  

 

  

 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:                        Beneficial
Owner:                                                               
By:                                     
                                                  
Name:                                     
                                           
Title:                                     
                                            

PLEASE EMAIL A .PDF COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE,
AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Northern Oil and Gas, Inc.

601 Carlson Pkwy – Suite 990

Minnetonka, Minnesota 55305

Attention: General Counsel

Email: eromslo@northernoil.com

 

A-3